
	

116 S113 IS: Shutdown Fairness Act
U.S. Senate
2019-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 113
		IN THE SENATE OF THE UNITED STATES
		
			January 14, 2019
			Mr. Johnson (for himself, Ms. Collins, Ms. Murkowski, Mr. Young, Mr. Alexander, Mr. Cramer, Mr. Lankford, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To appropriate funds for pay and allowances of excepted Federal employees, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Shutdown Fairness Act.
		2.Appropriations
 (a)DefinitionsIn this section— (1)the term agency means each authority of the executive, legislative, or judicial branch of the Government of the United States; and
 (2)the term excepted employee— (A)means an employee of an agency who the head of that agency determines is an excepted employee or an employee performing emergency work, as those terms are defined by the Office of Personnel Management; and
 (B)includes a contractor who— (i)provides support to an employee described in subparagraph (A); and
 (ii)is required to perform work during a lapse in appropriations, as determined by the head of the agency with respect to which the contractor provides support.
 (b)AppropriationsThere are appropriated for the fiscal year ending September 30, 2019, out of any money in the Treasury not otherwise appropriated, for any period during which interim or full-year appropriations for that fiscal year are not in effect, such sums as are necessary to provide pay and allowances to excepted employees who are required to perform work during that period.
 (c)TerminationSubject to subsection (d), appropriations and funds made available and authority granted under subsection (b) shall be available until whichever of the following first occurs:
 (1)The enactment into law of an appropriation (including a continuing appropriation) for any purpose for which amounts are made available under subsection (b).
 (2)The enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose.
 (3)January 1, 2020. (d)Subsequent lapsesAppropriations made available under subsection (b) may not be obligated during any period during which continuing appropriations for any purpose for which amounts are made available under subsection (b) are in effect.
			
